
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 283
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Conyers (for
			 himself, Mr. Carson of Indiana,
			 Mr. Ellison,
			 Ms. Clarke of New York,
			 Mr. Gutierrez,
			 Mr. Grijalva,
			 Mr. McDermott,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Honda,
			 Ms. Woolsey,
			 Ms. Baldwin,
			 Mr. Towns,
			 Ms. Chu, Mr. Scott of Virginia,
			 Mr. Stark,
			 Mr. Jackson of Illinois,
			 Mr. Rangel,
			 Mr. Moran,
			 Ms. Zoe Lofgren of California,
			 Mr. Polis,
			 Mr. Rush, Mr. Al Green of Texas,
			 Mr. Cummings,
			 Mr. Tonko, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Federal Government should takes steps to counter the
		  growth in anti-Muslim sentiments, targeted rhetorical attacks, and violence
		  against the Muslim, Arab, Sikh, and South Asian American
		  communities.
	
	
		Whereas the United States is a country founded on the
			 principles of tolerance and religious freedom, as embodied in the First
			 Amendment of the Constitution;
		Whereas the protection of these principles is vital to the
			 ongoing sense of community shared by the diverse peoples and religious groups
			 of the United States;
		Whereas violent extremism is a serious threat to the sense
			 of community fostered by the First Amendment and is perpetrated by individuals
			 from a variety of racial, ethnic, religious, and political backgrounds;
		Whereas the investigation of violent extremism must be
			 careful to proceed based on the facts, not innuendo and opinion, and critically
			 relies on the cooperation and confidence of the public;
		Whereas law enforcement and government officials should
			 avoid conduct that raises the specter of unconstitutional profiling, including
			 the assignment of blame or targeting members of an entire religious, ethnic, or
			 geographical community for increased suspicion, based on the conduct of a
			 single or small group of individuals;
		Whereas American Muslims have a centuries-long history of
			 playing crucial roles in the United States Armed Forces and law enforcement,
			 and as business leaders, doctors, lawyers, and teachers and are an integral
			 part of diverse communities in cities and small towns throughout the United
			 States;
		Whereas American Muslims, like all citizens of the United
			 States, want to live in safe communities, do their part to keep communities
			 safe, and should enjoy the same rights and freedoms guaranteed to all citizens
			 of the United States;
		Whereas there exists in the United States today a
			 disturbing and dangerous trend of anti-Muslim rhetoric and bigotry, evidenced
			 by attacks against individuals, religious institutions, and entire
			 communities;
		Whereas Congress has a solemn duty to ensure that its
			 actions do not fuel misconceptions about, and prejudices toward, any faith
			 community, including the American Muslim community and Islam;
		Whereas putting an entire community under suspicion erodes
			 trust in government and law enforcement at all levels, which, in turn,
			 undermines public safety;
		Whereas targeting American Muslims for scrutiny based on
			 their religion goes against the core principles of religious freedom and equal
			 protection under the law;
		Whereas a 2006 study commissioned by the United States
			 Department of Justice found that Arab Americans were suspicious of Federal law
			 enforcement due to government policies and that both community members and law
			 enforcement officers determined that diminished trust was the most important
			 barrier to cooperation; and
		Whereas scores of religious, civil rights, law
			 enforcement, and national security leaders and organizations representing
			 diverse citizens of the United States and areas of expertise are concerned
			 about hearings which appear to target the American Muslim community: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)investigations into radicalization in the
			 United States should focus on the criminal behavior of individuals and avoid
			 creating the impression of unconstitutional profiling based on constitutionally
			 protected beliefs and activities; and
			(2)the Federal
			 Government should take steps to counter the growth in anti-Muslim sentiments,
			 targeted rhetorical attacks, and violence against the Muslim, Arab, Sikh, and
			 South Asian American communities.
			
